      Case 2:20-cr-00626-DWL Document 57 Filed 07/08/21 Page 1 of 1



 1
 2
 3
 4
 5
 6                     IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                       No. CR-20-00626-001-PHX-DWL
10                 Plaintiff,                        ORDER
11   v.
12   Brannen Sage Mehaffey,
13                 Defendant.
14
15         On July 7, 2021, Defense counsel filed a Third Motion for Continuance (Doc. 56).
16         IT IS ORDERED that the motion will be denied within 3 days of the date of this

17   order if counsel does not comply with the ECF Administrative Policies and Procedures
18   Manual, Section G, specifically, subparagraph 1b.

19         Dated this 8th day of July, 2021.

20
21
22
23
24
25
26
27
28
